Sinkler, J.,
The four exceptions to the adjudication all relate to the conclusions of the auditing judge in respect of the widow’s claim for the $500 exemption. The accountant contested the allowance of the widow’s exemption on the ground that she had deserted her husband in 1922. Testimony was also adduced to show that the decedent had deserted the claimant. The auditing judge found as a fact that the husband deserted his wife. The notes of testimony do not reveal any error in his finding of fact. Nothing is to be added to his adjudication other than the citation of Celenza’s Estate, 308 Pa. 186, wherein the Supreme Court dismissed an appeal from a decision of this court to the effect that where the family relation is broken through the fault of the husband, the widow’s exemption will be approved.
The exceptions are dismissed and the adjudication is confirmed absolutely.